Title: To Thomas Jefferson from Albert Gallatin, 6 May 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     May 6, 1805
                  
                  I enclose Mr Crowninshield’s & Collector Lincoln’s letters respecting a keeper of lighthouses.   If you approve of George Day’s appointment, please to signify it.   I also enclose De Witt Clinton’s letter & one from Sanford stating that Swartwout has made a partial payment—also letters from Mr Fen  & Lieut. Govr. Broome recommending Tallmage as a judge. From Sanford as answer has yet been received on that subject but may be daily expected.   To B. Livingston I still feel averse. 
                  With great respect & attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               